Citation Nr: 0619074	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated cervical 
disc C5-6.

2.  Entitlement to a temporary total rating based on 
convalescence for fifth and sixth cervical vertebrae 
diskectomy and fusion pursuant to the provisions of 38 C.F.R. 
§ 4.30 (2005).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to a temporary total rating based on 
convalescence for fifth and sixth cervical vertebrae 
diskectomy and fusion pursuant to the provisions of 38 C.F.R. 
§ 4.30 (2005).  

The Board notes that the RO has construed the veteran's 
appeal as being for service connection for herniated cervical 
disc C5-6 and a temporary total rating based on convalescence 
for fifth and sixth cervical vertebrae diskectomy and fusion 
under the provisions 38 C.F.R. § 4.30 (2005).  The Board has 
noted both issues on the title page of this remand.  

In his April 2003 notice of disagreement to the January 2003 
rating decision, the veteran raised the issues of entitlement 
to an increased rating for his service-connected lower back 
disability and service connection for bilateral hip and 
shoulder disorders.  These issues have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In his 
substantive appeal dated December 3, 2003, the veteran 
requested a video conference hearing at the RO before a 
Veterans Law Judge.  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The RO should schedule a video 
conference before a Veterans Law Judge in 
accordance with the veteran's request.  
All correspondences pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the claims file should be returned to the Board 
for appellate review.  No action is required by the veteran 
until he receives further notice.  The purposes of this 
remand are to comply with due process of law and to further 
develop the veteran's claim.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
